Title: From George Washington to Board of War, 31 August 1780
From: Washington, George
To: Board of War


                        

                            
                            Gentn
                            Head Qrs in the vicinity of Fort Lee August 31st 1780.
                        
                        I have had the honor of Your Letter of the 9th instant, inclosing one to the Board from Lt Colo. Forrest
                            of the Maryland line. I have written to him on the subject of his applicationand ordered a Court Martial to sit for
                            the trial of the Officer he has arrested and to transmit me the proceedings as soon as they are finished. The point
                            mentioned by the Board respecting the Arms & accoutrements delivered the Delaware Militia Regiment shall be attended to, and measures taken to secure them when their service expires. The matter too concerning the Artillery independent
                            Companies is under consideration, and the result will be reported.
                        I beg leave to transmit a Letter from Lt Colonols Peters & Hull of the Massachusetts line on the subject
                            of their Commissions, which I request the Board will make out & forward by the first Opportunity. The former is clearly
                            intitled to the vacancy in the 15th Regiment by the resignation of Lt Colo. Haskell which is found to have happened
                            by a Court of Inquiry appointed for the purpose on the 1st of July 1779 (a fact not known when the arrangement of the
                            line was made) The latter to the vacancy in the 3d by the cashierment of Lt Colo. Loring which took place the 12 of
                            August 1779. I have the Honor to be With great respect & esteem Gentn Yr Most Obt Servt
                        
                            
                    